DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, and 14 recite the claim “substantially similar”. The term “substantially similar” is indefinite and vague. While claims 8 and 13 add additional structure which help in defining the boundaries of the term, without the structure in those claims, one of ordinary skill in the art would be unable to determine the boundary of the term “substantially similar” under the claim’s broadest reasonable interpretation. Claims 3-7, 8-12, and 15-17 are rejected upon their dependency upon claims 2, 9, and 14 respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because the limitations are directed to software per se, as claim 14 recites a product without a physical or tangible form (see MPEP 2106.03(I)), given that the laser cutting system in the preamble is not positively recited (as noted above). The examiner suggests applicant to amend claim 14 to positively recite the laser cutting system comprising a computer-readable storage medium of the preamble in order to overcome this rejection. Claims 15-17 are rejection on basis of their dependency on claim 14.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 20130319980 A1), in view of MAURER (US 20110147347 A1).
	Regarding claim 2, Hesse teaches a method of laser cutting a dieboard using a laser cutting system (Paragraph 11), the method comprising:
	Said method of laser cutting would be capable of being used to cut a dieboard.
setting a width of material (predefined gap width) to be removed from the dieboard using the laser cutting system (Paragraph 19-20);
	capturing an image (camera image 20) of the width of the material removed by the laser cutting system (Figure 2 Paragraph 51; gap width A2) using at least one image capture unit (camera 10 and evaluation unit 18);
	measuring the captured width (gap width A2) of the material captured on the image (camera image 20) using the at least one image capture unit (Paragraph 55; camera 10 and evaluation unit 18);
and comparing the measured width of the material (gap width A2) to the set width of the material (Paragraph 55-56; predefined gap width and minimum/maximum A2),	
Hesse fails to teach:
	moving a laser head of the laser cutting system up and down to adjust a focal length of the laser cutting system and moving the laser head of the laser cutting system sideways to adjust a speed of the laser head, until the measured width and the set width are substantially similar.
	Bruschi teaches a laser-machining apparatus that corrects the divergence of the laser beam as it is emitted from the laser (abstract), wherein:
	the vertical position of the lens 16 is adjusted up and down to change the focus of lens 16 so that the kerf will correspond to the predetermined width (Column 3 Lines 35-43).
Laser heads, by definition, are sources through which the laser is outputted. Lens focus the laser beam onto a specific point and thus output the laser onto the workpiece. For this reason, the focusing lens is being interpreted as the laser head.
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Bruschi and move the lens, also known as the laser head, up and down to adjust the focal length of the laser cutting system so that 
	Hesse modified with Bruschi fails to teach:
	moving the laser head of the laser cutting system sideways to adjust a speed of the laser head, until the measured width and the set width are substantially similar.
	Maurer teaches a method for cutting a material layer (abstract) using a laser beam (Paragraph 2), wherein:
the cutting speed of the laser is changed to achieve a different kerf width (Paragraph 39-40).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Maurer and vary the cutting speed of the laser cutter so that the measured kerf width and set kerf width are substantially similar. This would be done as variation in kerf are undesirable (Bruschi; Column 3 Lines 26-33).
	
	Regarding claim 3, Hesse as modified teaches the method of claim 2.
	Bruschi further teaches:
	setting the focal length of the laser cutting system (Column 3 Lines 35-43; set the vertical position of the lens by adjusting it by a vertical increment).
	Maurer further teaches:
	setting the speed of the laser cutting system (Paragraph 39-43; three different cutting speeds for the laser cutters are predetermined and set when appropriate)

	Regarding claim 4, Hesse as modified teaches the method of claim 2, wherein:
	the at least one image capture unit (camera 10 and evaluation unit 18) 11113764-040UT1includes at least one camera (camera 10).

	Regarding claim 6, Hesse as modified teaches the method of claim 2, wherein:
	the at least one image capture unit (camera 10 and evaluation unit 18; or image capturing apparatus) includes at least one image sensor (Paragraph 30; different detectors for imaging the material boundaries and the region of interaction).
	
	Regarding claim 8, Hesse as modified teaches the method of claim 2, wherein:
	the measured width (gap width A2) and the set width (defined gap width) are substantially similar when a difference between the measured width and the set width is within 1% of the set width.
	As taught by Paragraph 56, any deviation outside of range should still result in a cutting failure. Thus measured width would need to be within set width range, or in other words the difference would need to be 0%. Differences of 0% within the set width are also within 1% of the set width.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 20130319980 A1), in view of MAURER (US 20110147347 A1), in further view of Augustinus (US 20190262937 A1).
	Regarding claim 5, Hesse as modified teaches the method of claim 4.
	Hesse fails to teach:
	calibrating the at least one camera by measuring a known distance between points on a predetermined plate
	Augustinus teaches a laser apparatus having a laser, camera, and plate for holding a product (abstract), comprising:
calibrating the at least one camera by measuring a known distance between points on a predetermined plate (Paragraph 12).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Augustinus to add holes to a plate carrying the object to be laser cut and calibrate the camera by measuring a known distance between points on the predetermined plate. This would be done to determine the offset of the camera image and to calibrate the camera (Paragraph 19).

Claims 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 20130319980 A1), in view of MAURER (US 20110147347 A1) and in further view of Izumi (US 20200061738).
	Regarding claim 7, Hesse as modified teaches the method of claim 2, wherein:
	a control apparatus 19 is used to correct the position of the laser (Paragraph 61).
	Hesse as modified fails to teach:
	moving the laser head up and down and moving the laser head sideways are done using a motor controller and a servo motor.
	Izumi teaches a laser processing system, specifically laser cutting, wherein:
	An x-axis movement mechanism, y-axis movement mechanism, and z-axis movement mechanism are all done by a servo motor (Paragraph 55 and 56). These movement mechanisms are controlled by a controller which includes a processor and a storage (Paragraph 83 and 84). This controller controls a positioning device which moves the laser processing head 14 in the x, y, and z directions (Paragraph 84).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Izumi and have the laser 

	Regarding claim 9, Hesse teaches a laser cutting system for cutting a slit on a dieboard (Figure 1), the system comprising:
	Said laser cutting system would be capable of cutting a dieboard.
	a laser (laser beam) to cut the slit (Paragraph 14; kerf) on the dieboard by a width set by the laser cutting system (Paragraph 19; predefined gap width of the cut gap);
	at least one image capture unit (camera 10 and evaluation apparatus 18) to capture the cut width of the slit (Figure 2 Paragraph 51; gap width A2), and to measure the captured width (Paragraph 55; gap width A2);
	a comparator (evaluation apparatus 18 and control apparatus 19) to compare the measured width of the material (gap width A2) to the set width of the slit (Paragraph 55-56; predefined gap width and minimum/maximum A2),
	the control apparatus 19 configured to correct the position of the laser (Paragraph 61).
	Hesse fails to teach:
	a servo motor controlled by the comparator,
	the servo motor controlled to move the laser up and down to adjust a focal length of the laser cutting system and to move the laser sideways to adjust a speed of the laser,
until the measured width and the set width are substantially similar.
Izumi teaches a laser processing system, specifically laser cutting, wherein:

	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Izumi and have the laser head move up, down, and sideways by means of a motor controller and a servo motor. Using servo motors and a motor controller to move the laser head up and down as well as sideways is known in the art and one of ordinary skill in the art would be capable of implementing this method of movement for the laser head with predicable results. In Hesse modified with Izumi, the evaluation apparatus and control apparatus would act as the motor controller to control the servo motor.
Hesse modified with Izumi fails to teach:
	moving the laser up and down to adjust a focal length of the laser cutting system and moving the laser sideways to adjust a speed of the laser, until the measured width and the set width are substantially similar.
Bruschi teaches a laser-machining apparatus that corrects the divergence of the laser beam as it is emitted from the laser (abstract), wherein:
	the vertical position of the lens 16 is adjusted up and down to change the focus of lens 16 so that the kerf will correspond to the predetermined width (Column 3 Lines 35-43).
Laser heads, by definition, are sources through which the laser is outputted. Lens focus the laser beam onto a specific point and thus output the laser onto the workpiece. For this reason, the focusing lens is being interpreted as the laser head.

	Hesse modified with Bruschi fails to teach:
	moving the laser sideways to adjust a speed of the laser, until the measured width and the set width are substantially similar.
	Maurer teaches a method for cutting a material layer (abstract) using a laser beam (Paragraph 2), wherein:
the cutting speed of the laser is changed to achieve a different kerf width (Paragraph 39-40).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Maurer and vary the cutting speed of the laser cutter so that the measured kerf width and set kerf width are substantially similar. This would be done as variation in kerf are undesirable (Bruschi; Column 3 Lines 26-33).

Regarding claim 10, Hesse as modified teaches the system of claim 9.
Bruschi further teaches:
	the laser cutting system sets and stores the focal length controlled by the comparator using the servo motor (Column 3 Lines 35-43; table is prepared for that determines the vertical increment required).
	The vertical position of the lens is also set by adjusting it by a vertical increment (Column 3 Lines 35-43).
	Maurer further teaches:
the laser cutting system sets and stores the speed controlled by the comparator using the servo motor. (Paragraph 39; three different cutting speeds for the laser cutters are predetermined and set when appropriate)

Regarding claim 11, Hesse as modified teaches the system of claim 9, wherein:
the at least one image capture unit (camera 10 and evaluation unit 18) includes at least one camera (camera 10).

Regarding claim 12, Hesse as modified teaches the system of claim 9, wherein:
the at least one image capture unit (camera 10 and evaluation unit 18; or image capturing apparatus) includes at least one image sensor (Paragraph 30; different detectors for imaging the material boundaries and the region of interaction).

	Regarding claim 13, Hesse as modified teaches the system of claim 9, wherein:
	the measured width and the set width are substantially similar when a difference between the measured width and the set width is within 1% of the set width.
	As taught by Paragraph 56, any deviation outside of range should still result in a cutting failure. Thus measured width would need to be within set width range, or in other words the difference would need to be 0%. Differences of 0% within the set width are also within 1% of the set width.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 20130319980 A1), in view of MAURER (US 20110147347 A1) and in further view of BEVAN (US 20180089824 A1).

Said laser cutting method would be capable of being used on a dieboard.
	set a width of material (predefined gap width) to be removed from the dieboard using the laser cutting system (Paragraph 19-20);
	capture an image (camera image 20) of the width of the material removed by the laser cutting system (Figure 2 Paragraph 51; gap width A2) using at least one image capture unit (camera 10 and evaluation unit 18);
	measure the captured width (gap width A2) of the material captured on the image (camera image 20) using the at least one image capture unit (Paragraph 55; camera 10 and evaluation unit 18);
and compare the measured width of the material (gap width A2) to the set width of the material (Paragraph 55-56; predefined gap width and minimum/maximum A2),	
Hesse fails to teach:
a non-transitory computer-readable storage medium storing a computer program for laser cutting a dieboard using a laser cutting system, the 13113764-040UT1computer program comprising executable instructions for a computer performing the method for laser cutting as stated above, said method further comprising:
move a laser head of the laser cutting system up and down to adjust a focal length of the laser cutting system and move the laser head of the laser cutting system sideways to adjust a speed of the laser head, until the measured width and the set width are substantially similar.
Bevan teaches a method for calibrating laser alignment (abstract), wherein:

It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Bevan and have the method described for cutting the laser cutting system be computer readable instructions provided on a non-transitory computer readable storage medium that is read by a computer to cause performance of the method described. A non-transitory computer readable storage medium comprising computer readable instructions that, when read by a computer, cause performance of a laser cutting and calibrating method is known in the art and one of ordinary skill in the art would be capable of implementing said medium with predictable results.
Hesse fails to teach:
move a laser head of the laser cutting system up and down to adjust a focal length of the laser cutting system and move the laser head of the laser cutting system sideways to adjust a speed of the laser head, until the measured width and the set width are substantially similar.
	Bruschi teaches a laser-machining apparatus that corrects the divergence of the laser beam as it is emitted from the laser (abstract), wherein:
	the vertical position of the lens 16 is adjusted up and down to change the focus of lens 16 so that the kerf will correspond to the predetermined width (Column 3 Lines 35-43).
Laser heads, by definition, are sources through which the laser is outputted. Lens focus the laser beam onto a specific point and thus output the laser onto the workpiece. For this reason, the focusing lens is being interpreted as the laser head.
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Bruschi and move the lens, 
	Hesse modified with Bruschi fails to teach:
	moving the laser head of the laser cutting system sideways to adjust a speed of the laser head, until the measured width and the set width are substantially similar.
	Maurer teaches a method for cutting a material layer (abstract) using a laser beam (Paragraph 2), wherein:
the cutting speed of the laser is changed to achieve a different kerf width (Paragraph 39-40).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Maurer and vary the cutting speed of the laser cutter so that the measured kerf width and set kerf width are substantially similar. This would be done as variation in kerf are undesirable (Bruschi; Column 3 Lines 26-33).

Regarding claim 15, Hesse as modified teaches the non-transitory computer-readable storage medium of claim 14.
Bruschi further teaches:
	the computer program further comprising executable instructions that cause the computer to set the focal length of the laser cutting system (Column 3 Lines 35-43; set the vertical position of the lens by adjusting it by a vertical increment).
	Maurer further teaches:
	the computer program further comprising executable instructions that cause the computer to set the speed of the laser cutting system (Paragraph 39; three different cutting speeds for the laser cutters are predetermined and set when appropriate).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 20130319980 A1), in view of MAURER (US 20110147347 A1) and BEVAN (US 20180089824 A1), and in further view of Augustinus (US 20190262937 A1).
Regarding claim 16, Hesse as modified teaches the method of claim 14.
Hesse fails to teach:
	the computer program further comprising executable instructions that cause the computer to calibrate the at least one image capture unit by measuring a known14113764-040UT1 distance between points on a predetermined plate.
	Augustinus teaches a laser apparatus having a laser, camera, and plate for holding a product, comprising:
	the computer program further comprising executable instructions that cause the computer to calibrate the at least one camera by measuring a known distance between points on a predetermined plate (Paragraph 12).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Augustinus to add holes to a plate carrying the object to be laser cut and calibrate the camera by measuring a known distance between points on the predetermined plate. This would be done to determine the offset of the camera image and to calibrate the camera (Paragraph 19).
	In Hesse modified by Augustinus, the calibration would be done by the computer by reading the non-transitory computer readable storage medium in the method described in claim 14.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 20130319980 A1), in view of MAURER (US 20110147347 A1) and BEVAN (US 20180089824 A1), and in further view of Izumi (US 20200061738 A1).
Regarding claim 17, Hesse as modified teaches the method of claim 14.
Hesse fails to teach:
the executable instructions that cause the computer to move the laser head up and down and move the laser head sideways comprise executable instructions that cause the computer to move a motor controller and a servo motor.
Izumi teaches a laser processing system, specifically laser cutting, wherein:
	an x-axis movement mechanism, y-axis movement mechanism, and z-axis movement mechanism are all done by a servo motor (Paragraph 55 and 56). These movement mechanisms are controlled by a controller which includes a processor and a storage (Paragraph 83 and 84). This controller controls a positioning device which moves the laser processing head 14 in the x, y, and z directions (Paragraph 84).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse to incorporate the teachings of Izumi and have the laser head move up, down, and sideways by means of a motor controller and a servo motor. Using servo motors and a motor controller to move the laser head up and down as well as sideways is known in the art and one of ordinary skill in the art would be capable of implementing this method of movement for the laser head with predicable results.
In Hesse modified by Izumi, the computer would provide instructions to the motor controller, wherein the executable instructions would cause the computer to direct the motor controller to move the laser head up, down, and sideways by means of a servo motor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./               Examiner, Art Unit 3761

/DANA ROSS/               Supervisory Patent Examiner, Art Unit